CARPENTER, J.
This action was brought by the plaintiff against the defendant to recover for injuries which she alleged she sustained by being struck and knocked down by an automobile truck owned by the defendant. The ease was tried before a jury and a verdict for $1,750 was returned against the defendant. The defendant thereupon filed a motion for a new trial, alleging the usual grounds, and the ease is now before this Court upon said motion.
It appeared from the evidence of the plaintiff that Mrs. Chabot was employed in a factory on or near Pitman Street in the City of- Providence; that Mrs. Chabot alighted from a trolley car at the corner of Waterman Avenue and Butler Avenue and walked down Butler Avenue to Pitman Street; that she attempted to cross Pitman Street, as the factory in which she worked was on the opposite side. The plaintiff testified that she looked to the right and left and saw nothing in the immediate vicinity; that she started across the street in a diagonal course, and while .crossing she was struck by a baker’s truck belonging to the defendant and was injured to a considerable extent. She was taken to the hospital but remained for only a short time, when she was taken to her home and treated by Dr. Strecker and Dr. Horan for some length of time. She was also treated by Dr. Ek. The testimony of the plaintiff was that she lost 88 weeks’ wages at $16 per week.
The driver of the truck testified that the first he saw of the woman was when she had left the sidewalk; that he blew his horn and hollered, and that when he first saw her she was only a short distance away from him.
There was some evidence corroborating both the plaintiff and the defendant. Upon the evidence presented the jury returned a verdict for the plaintiff in the sum of $1,750, and this Court feels that the jury were justified in returning said verdict and that substantial justice has been done.
Motion for a new trial denied.